Citation Nr: 9915634	
Decision Date: 06/04/99    Archive Date: 06/15/99

DOCKET NO.  95-29 096	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a lung disorder, to 
include chronic obstructive pulmonary disease (COPD), claimed 
as a residual of exposure to mustard gas during service.

2.  Entitlement to service connection for a skin disorder, 
claimed as a residual of exposure to mustard gas during 
service.

3.  Entitlement to service connection for nasopharyngitis and 
a throat disorder, claimed as a residual of exposure to 
mustard gas during service.

4.  Entitlement to service connection for a heart disorder, 
claimed as a residual of exposure to mustard gas during 
service.


REPRESENTATION

Appellant represented by:	Randal S. Ford, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. P. Havelka, Associate Counsel


INTRODUCTION

The veteran's active military service extended from November 
1942 to December 1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1995 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  That rating decision denied service 
connection for a skin disorder, lung disorder, throat 
disorder, nasopharyngitis, and a heart disorder, all of which 
had been claimed as residuals of exposure to mustard gas 
during service.  The veteran submitted a notice of 
disagreement (NOD) in March 1995.  In the NOD he indicated 
disagreement with the denial of service connection for a 
heart disorder.  However, the statement of the case did not 
include this issue.  This issue is the subject of a remand 
which follows the Board's decision.  

In an October 1994 statement the veteran claimed that a 1948 
rating decision improperly reduced the disability rating of 
his service connected malaria to noncompensable (0%).  This 
issue has not been adjudicated by the RO and is not properly 
before the Board at this time.  The issue is referred to the 
RO for action deemed appropriate. 

The case was previously before the Board in May 1997, when it 
was remanded for examination of the veteran and development 
of mustard gas exposure information.  The requested 
development has been completed.  The Board now proceeds with 
its review of the appeal.  


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  The competent medical evidence of record reveals that the 
veteran has diagnoses of right vocal cord weakness, dry skin, 
and toe nail fungus.  None of these disorders are diseases 
which warrant presumptive service connection under 38 C.F.R. 
§ 3.316 on the basis of exposure to mustard gas or Lewisite 
during service.  

3.  The competent medical evidence of record reveals a 
diagnosis of chronic obstructive pulmonary disease (COPD).   

4.  The evidence as to whether the veteran had full-body 
exposure to mustard gas and/or Lewisite during active 
military service is in equipoise.  


CONCLUSIONS OF LAW

1.  Chronic obstructive pulmonary disease (COPD) is presumed 
to have been incurred as a residual of exposure to mustard 
gas during active military service.  38 U.S.C.A. §§ 101(16), 
1110, 5107(a) (West 1991); 38 C.F.R. §§ 3.303(b), 3.316 
(1998).

2  The appellant has not presented well grounded claims for 
service connection for a skin disorder, a throat disorder, 
and/or nasopharyngitis as residuals of exposure to mustard 
gas during service, and therefore there is no statutory duty 
to assist the appellant in developing facts pertinent to this 
claim.  38 U.S.C.A. §§ 101(16), 1110, 5107(a) (West 1991); 
38 C.F.R. §§ 3.303(b), 3.316 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Matters

The veteran claims that, when he was attending basic training 
in early 1943, he was subjected to mustard gas exposure.  
Specifically, he asserts that he was exposed to mustard gas 
during training exercises.  He states that during these 
exercises he was subjected to exposure in the form of field 
training during which he was exposed to clouds of chemical 
warfare agents in order to become familiar with the odor of 
each agent.  He avers that as a result of this exposure he 
has developed skin, throat, and lung disorders.  


A.  Service Connection

Service connection may be established for a current 
disability in several ways including on a "direct" basis.  38 
U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. §§ 3.303(a), 
3.304 (1998).  Direct service connection may be established 
for a disability resulting from diseases or injuries which 
are clearly present in service or for a disease diagnosed 
after discharge from service, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(a), (b), 
(d) (1998).  Establishing direct service connection for a 
disability which has not been clearly shown in service 
requires the existence of a current disability and a 
relationship or connection between that disability and a 
disease contracted or an injury sustained during service.  
38 U.S.C.A. § 1110, 1131 (West 1991); 38 C.F.R. § 3.303(d) 
(1998); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).

Pursuant to 38 C.F.R. § 3.316 (1998), service connection may 
be established for the development of certain claimed 
conditions when there was exposure to specified vesicant 
agents during active military service.  When there was full-
body exposure to nitrogen or sulfur mustard gas during active 
service the listed conditions are chronic conjunctivitis, 
keratitis, corneal opacities, scar formation, nasopharyngeal 
cancer, laryngeal cancer, lung (except mesothelioma) cancer 
and squamous cell carcinoma of the skin.  When there was 
full-body exposure to nitrogen or sulfur mustard or Lewisite 
during active service the listed conditions are chronic 
laryngitis, chronic bronchitis, chronic emphysema, chronic 
asthma or chronic obstructive pulmonary disease.  When there 
was full-body exposure to nitrogen mustard during active 
service the listed condition is acute nonlymphocytic 
leukemia.  Service connection may not be established for any 
of these conditions if the claimed condition is due to the 
veteran's own willful misconduct or if there is affirmative 
evidence that establishes a nonservice-related condition or 
event as the cause of the claimed condition. 38 C.F.R. 
§ 3.316 (1998).

When the evidence is in relative equipoise as to the merits 
of the issue, then the benefit of the doubt in resolving the 
issue is to be given to the veteran.  38 U.S.C.A. § 5107(b) 
(West 1991); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  

B.  Well Grounded Claims

The law provides that "a person who submits a claim for 
benefits under a law administered by the Secretary shall have 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a) (West 1991).  
Establishing a well grounded claim for service connection for 
a particular disability requires more than an allegation that 
the disability had its onset in service or is 
service-connected; it requires evidence relevant to the 
requirements for service connection and of sufficient weight 
to make the claim plausible and capable of substantiation.  
See Franko v. Brown, 4 Vet. App. 502, 505 (1993); Tirpak v. 
Derwinski, 2 Vet. App. 609, 610 (1992); Murphy v. Derwinski, 
1 Vet. App. 78, 81 (1990).

In general the three elements of a "well grounded" claim 
are: (1) evidence of a current disability as provided by a 
medical diagnosis; (2) evidence of incurrence or aggravation 
of a disease or injury in service as provided by either lay 
or medical evidence, as the situation dictates; and, (3) a 
nexus, or link, between the inservice disease or injury and 
the current disability as provided by competent medical 
evidence.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996);  see also 
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 (1998).

Generally, competent medical evidence is required to meet 
each of the three elements.  However, for the second element 
the kind of evidence needed to make a claim well grounded 
depends upon the types of issues presented by a claim.  
Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  For some 
factual issues, such as the occurrence of an injury, 
competent lay evidence may be sufficient.  However, where the 
claim involves issues of medical fact, such as medical 
causation or medical diagnoses, competent medical evidence is 
required.  Id. at 93.  

Recently the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (hereinafter, "the Court") held 
that, in cases involving exposure to specified vesicant 
agents (mustard gas and Lewisite) under 38 C.F.R. § 3.316, 
the burden of submitting a well grounded claim is a relaxed 
standard rather than the generally applicable Caluza test.  
Specifically, the Court held that under 38 C.F.R. § 3.316 
"the veteran is relieved of his burden of providing medical 
evidence of a nexus between the current disability and the 
in-service exposure.  . . .  The regulation does not require 
a medical nexus, but rather a nexus is presumed if the other 
conditions [of the regulation] are met.  The reason behind 
this relaxed standard is the circumstances [of secrecy] 
surrounding the testing of mustard gas."  Pearlman v. West, 
11 Vet. App. 443 (1998).  In cases involving exposure to 
vesicant agents under 38 C.F.R. § 3.316 the Board must assume 
that the lay testimony of such exposure is true for the 
purposes of establishing a well grounded claim.  Therefore, 
under the law as provided in Pearlman if a veteran has one of 
the diseases specified in 38 C.F.R. § 3.316 then all the 
veteran needs to do is assert that he was exposed to mustard 
gas for his claim to be well grounded.  This is exactly what 
has been done in the present case with respect to the 
veteran's claim for service connection for a lung disorder.  
As such, the Board must find that the veteran has submitted a 
well grounded claim for service connection for a lung 
disorder within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991).  Pearlman v. West, 11 Vet. App. 443 (1998).  That is, 
he has presented a claim which is plausible.  All relevant 
facts have been properly developed and no further assistance 
to the veteran is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107(a).  The Board will address 
whether the claims for service connection for skin and throat 
disorders presented by the appellant are well grounded in the 
analysis section below.  

II.  Evidence

A.  Medical Evidence

The RO has obtained the veteran's service medical records 
which appear to be complete.  The service medical records 
contain entrance and separation examination reports and 
treatment records.  There is no indication in any of the 
service medical records that the veteran was exposed to 
mustard gas or involved in any mustard gas tests.  A 
treatment record reveals that the veteran was hospitalized on 
November 30, 1943 for treatment of acute nasopharyngitis.  He 
was discharged to duty on December 3, 1943.  In December 1945 
a separation examination of the veteran was conducted.  
Examination of the lungs, throat, and skin, were normal with 
no abnormalities noted by the examining physician.  A chest 
x-ray was conducted and revealed "no significant 
abnormalities."  

A letter dated June 1946 was submitted by a private 
physician.  The letter indicated that the veteran had malaria 
and a fungal infection of the feet and hands which the 
physician described as "jungle rot."

Various VA and private medical treatment records have been 
obtained.  Most of these records relate to treatment for 
stroke or coronary artery disease.  However, a February 1989 
private chest x-ray report reveals an impression of pulmonary 
fibrosis.

In July 1998 a VA Compensation and Pension examination of the 
veteran was conducted.  Dermatology examination revealed that 
the veteran had complaints of pruritus, dry skin, on his 
back.  The examining dermatologist also diagnosed the veteran 
with fungal infection of the toe nails.  Otolaryngology 
examination revealed that the veteran had complaints of his 
throat feeling dry and occasional coughing.  Examination 
revealed weakness of the right true vocal cord; however, no 
etiology for the weakness was noted.  On respiratory 
examination the veteran complained of becoming short of 
breath after walking half a block.  Pulmonary function 
testing was conducted and the results were consistent with 
chronic obstructive pulmonary disease (COPD).  Chest x-rays 
were conducted in July and September 1997.  They revealed no 
pulmonary abnormalities.  

B.  Mustard Gas Exposure Evidence

The veteran alleges that he was exposed to mustard gas during 
basic training.  Specifically, he indicates that chemical 
warfare agents were detonated in field conditions and he was 
required to walk through clouds of chemical agents for 
training to recognize the smell of each agent.  

As noted above, in cases involving exposure to vesicant 
agents under 38 C.F.R. § 3.316, the Board must assume that 
the lay testimony of such exposure is true for the purposes 
of establishing a well grounded claim.  However, "whether or 
not the veteran meets the requirements of this regulation 
[38 C.F.R. § 3.316], including whether or not the veteran was 
actually exposed to the specified vesicant agents, is a 
question of fact for the Board to determine after full 
development of the facts.  The Board, therefore, must 
consider the credibility of the veteran's testimony in light 
of all the evidence in the file.  . . .  Thus, under this 
regulation, the Board is charged with the very difficult task 
of ascertaining what transpired more than fifty years ago 
with very little evidence to consider."  Pearlman v. West, 
11 Vet. App. 443 (1998) (emphasis added).

The Board realizes that the nature of chemical warfare 
testing and training was secret; therefore, development of 
evidence regarding exposure during testing is often 
difficult.  However, M21-1, Part 3, Chapter 5, Subchapter II, 
§ 5.18 provides information concerning the development of 
claims involving allegations of exposure to mustard gas and 
Lewisite during active service.  Section 5.18 f provides 
instructions on the development of evidence of exposure to 
chemical weapons agents for Army veterans.  The section 
states that "[p]rior to the early 1950s, information about a 
person's participation in any kind of testing by the Army was 
placed in the individual's service medical records (SMRs).  
These records are stored at the National Personnel Records 
Center [NPRC] in St. Louis and can be obtained by submitting 
a 3101 request for information."  M21-1, Part 3, Chapter 5, 
Subchapter II, § 5.18 f.  This section also indicates that VA 
has lists of service department personnel who were subjected 
to chemical weapons testing and provides a contact point the 
VA Central Office Rating Procedures Staff where the RO can 
check to see if the veteran's name is on any of the lists.  

Review of the veteran's discharge papers reveals that he 
served in the Army during World War II.  He is asserting that 
he was subjected to mustard gas exposure at the location of 
his basic training.  Shortly after service, the RO obtained 
the veteran's service medical records from the National 
Personnel Records Center (NPRC).  As noted above, the 
veteran's service medical records appear to be complete.  
There is no indication in any of the service medical records 
that the veteran was exposed to mustard gas during active 
service.  More recently the RO specifically requested 
information related to mustard gas exposure and in July 1997 
received a negative response from NPRC.  There is no 
indication in any of these service medical records that the 
veteran was the subject of mustard gas testing, and his 
lungs, skin, and throat were noted as normal on his 
separation examination.  

The Rating Procedures Staff was contacted in August 1997 for 
a check of the lists available at the VA Central Office 
regarding mustard gas exposure as noted in M21-1, Part 3, 
Chapter 5, Subchapter II, § 5.18 c.  This resulted in the 
veteran's name not being found.  

The Army Chemical and Biological Defense Command at Aberdeen 
Proving Grounds, Maryland was contacted in an attempt to 
obtain mustard gas exposure information related to the 
veteran.  In December 1998 the Biological Chemical Command 
replied by a letter which stated that they were unable to 
confirm the veteran's alleged exposure to mustard gas.  The 
letter went to indicated that testing with mustard gas was 
not conducted at the site of the veteran's basic training, 
but that they did conduct "standard chemical warfare 
training exercises."  The letter stated that, based on the 
information provided, it appeared that the veteran 
participated in standard chemical warfare training.   

The Biological Chemical Command enclosed specific information 
about the methods of chemical warfare training employed by 
the Army during World War II.  One such method was use of the 
"Detonation Gas Identification Set."  The information 
provided states that ampules with diluted amounts of chemical 
warfare agents were placed in field conditions and detonated.  
The result was a cloud of diluted chemical warfare agent that 
troops would walk through and smell so as to learn what each 
agent smelled like.  The information indicates that 5 percent 
solutions of mustard gas and Lewisite were used in this form 
of training.  

III.  Analysis

A.  Lung Disorder

VA regulations provide that service connection may be 
established for chronic obstructive pulmonary disease (COPD) 
when there was full-body exposure to nitrogen or sulfur 
mustard or Lewisite during active service.  38 C.F.R. § 3.316 
(1998) (emphasis added).

The medical evidence of record reveals that the veteran has a 
diagnosis of COPD.  Therefore, the key element of the 
veteran's claim is whether he had full body exposure to 
mustard gas and/or Lewisite during active service.  

The Department of the Army confirms that standard chemical 
warfare training was conducted at the Army post where the 
veteran underwent basic training.  The Army also indicates 
that one possible type of training was the use of the 
detonation gas identification set.  The description of the 
type of training alleged by the veteran is consistent with 
the Army's description of the use of the detonation gas 
identification set.  The Board notes that even assuming that 
the veteran was exposed in this manner, there is still the 
question as to whether this constitutes full body exposure.  
We note that the training involved did not use the chemical 
agents at full strength; rather the chemical agents were 
highly diluted so that the soldiers trained would learn the 
smell without becoming incapacitated.  

There is no conclusive evidence that the veteran was exposed 
to mustard gas.  The appropriate records repositories have 
been unable to confirm exposure.  However, the Army has 
confirmed training consistent with the allegations of the 
veteran.  The Board feels that the evidence is in relative 
equipoise as to whether the veteran had full body exposure to 
mustard gas and/or Lewisite during service.  Therefore the 
benefit of the doubt in resolving the issue must be given to 
the veteran.  38 U.S.C.A. § 5107(b) (West 1991); Gilbert v. 
Derwinski,1 Vet. App. 49, 55 (1990).  

The evidence reveals that the veteran had full body exposure 
to mustard gas during service.  He also has a diagnosis of 
COPD.  As such service connection must be granted for chronic 
obstructive pulmonary disease.  38 C.F.R. 
§ 3.316(a)(2)(1998).

B.  Skin, Throat, and Nasopharyngitis

The veteran's claims for service connection for service 
connection for skin and throat disorders and nasopharyngitis 
are different from the veteran's claim for service connection 
for a lung disorder.  

Pursuant to 38 C.F.R. § 3.316 (1998), service connection may 
be established for the development of certain claimed 
conditions when there was exposure to specified vesicant 
agents during active military service.  The skin disorders 
specified are:  squamous cell carcinoma of the skin and scar 
formation.  38 C.F.R. § 3.316(a)(1)(1998).  The throat 
disorders specified are:  nasopharyngeal cancer, laryngeal 
cancer, and chronic laryngitis.  38 C.F.R. § 3.316(a)(1998).

The competent medical evidence of record reveals diagnoses 
of: pruritus, dry skin, on the back; fungal infection of the 
toe nails; weakness of the right true vocal cord; and, 
complaints of dry throat and occasional coughing.  None of 
these are specified diseases which warrant service connection 
on the basis of mustard gas exposure.  38 C.F.R. § 3.316 
(1998).  We also note that the service medical records do 
show a diagnosis of nasopharyngitis during service.  However, 
there is no evidence of current nasopharyngitis, and again 
the disorder is not one specified in 38 C.F.R. § 3.316.  The 
court has stated that, in cases involving exposure to 
vesicant agents under 38 C.F.R. § 3.316, the veteran must 
have one of the diseases specified 38 C.F.R. § 3.316 for the 
claim to be well grounded.  Pearlman v. West, 11 Vet. 
App. 443 (1998).  Since none of these disorders are 
enumerated in 38 C.F.R. § 3.316 the veteran's claims cannot 
be well grounded.  

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that specific 
VA regulations which provide for presumptive service 
connection for disabilities resulting from exposure to 
various toxins such as radiation or Agent Orange do not 
preclude a veteran from establishing service connection with 
proof of actual direct causation.  Combee v. Brown, 34 F.3d 
1039 (Fed.Cir. 1994).  However, the United States Court of 
Appeals for Veterans Claims has held that where the issue 
involves medical causation, competent medical evidence that 
shows that the claim is plausible or possible is required to 
set forth a well-grounded claim.  Caluza v. Brown, 7 Vet. 
App. 498 (1995); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).  

In this case there is absolutely no competent medial evidence 
of record which in any way relates these current disorders to 
the veteran's active service or to alleged mustard gas 
exposure during service.  The veteran's statements are not 
competent evidence to establish the etiology of these 
disorders.  Medical diagnosis and causation involve questions 
that are beyond the range of common experience and common 
knowledge and require the special knowledge and experience of 
a trained physician.  Because he is not a physician, the 
veteran is not competent to make a determination that these 
disorders are related to his active service over fifty years 
ago.  See Espiritu, 2 Vet. App. at 495; Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993).  As such, these claims do not meet 
the elements required for them to be well grounded.  See 
Caluza, 7 Vet. App. at 506; Dean v. Brown, 8 Vet. App. 449, 
455 (1995); Slater v. Brown, 9 Vet. App. 240 (1996). 

"A claim for a disability cannot be well grounded unless 
there is a medical opinion that links the current disability 
to the appellant's term of service.  In the usual case this 
nexus would consist of a medical diagnosis of a current 
disability that 'looks backward' to an in-service disease or 
injury and links the two."  Martin v. Gober, 10 Vet. 
App. 394 (1997); Caluza, 7 Vet. App. at 506; Dean v. Brown, 8 
Vet. App. 449, 455 (1995); Slater v. Brown, 9 Vet. App. 240 
(1996).

Where a claim is not well grounded, VA does not have a 
statutory duty to assist a claimant in developing facts 
pertinent to the claim, but VA may be obligated under 38 
U.S.C.A. § 5103(a) to advise a claimant of evidence needed to 
complete his application.  This obligation depends on the 
particular facts of the case and the extent to which the 
Secretary has advised the claimant of the evidence necessary 
to be submitted with a VA benefits claim.  Robinette v. 
Brown, 8 Vet. App. 69, 78 (1995).  Here, unlike the situation 
in Robinette, the veteran has not put the VA on notice of the 
existence of any specific, particular piece of evidence that, 
if submitted, could make his claims well grounded.  See also 
Epps v. Brown, 9 Vet. App. 341 (1996).  Accordingly, the 
Board concludes that VA did not fail to meet its obligations 
under 38 U.S.C.A. § 5103(a) (West 1991).


ORDER

Service connection for chronic obstructive pulmonary disease 
(COPD), as a residual of exposure to mustard gas during 
service, is granted.  

Because they are not well-grounded, the veteran's claims for 
service connection for nasopharyngitis, a throat disorder and 
a skin disorder as residuals of mustard gas exposure during 
active service are denied. 


REMAND

The February 1995 RO rating decision also denied service 
connection for heart disease as a residual of mustard gas 
exposure during service.  The veteran's March 1995 notice of 
disagreement (NOD) specifically indicated that he desired to 
appeal this issue.  However, the issue was not included in 
the statement of the case (SOC).  This has prevented the 
veteran from perfecting his appeal with respect to this issue 
if he so desires.  The RO should issue a SOC on this issue.

To ensure full compliance with due process requirements, the 
case is REMANDED to the regional office (RO) for the 
following development:


The RO should issue the veteran and his 
attorney a Statement of the Case on the 
issue of Entitlement to service 
connection for a heart disorder, claimed 
as a residual of exposure to mustard gas 
during service.  They should be afforded 
a reasonable period of time in which to 
respond.


Once the foregoing has been accomplished and, if and only if, 
an appeal has been timely perfected, the case should be 
returned to the Board for further appellate consideration.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals


 

